Filed 10/29/21 In re A.A. CA2/6

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 In re A.A., a Person Coming                                    2d Juv. No. B312695
 Under the Juvenile Court Law.                                (Super. Ct. No. PJ53569)
                                                                (Los Angeles County)

 THE PEOPLE,

      Plaintiff and Respondent,

 v.

 A.A.,

      Defendant and Appellant.


       A.A. became a ward of the juvenile court in March of 2021
following a gang-related stabbing. (Welf. & Inst. Code, § 602.)1
The juvenile court ordered appellant to a suitable placement and
he entered Boys Republic Youth Services in Pomona. A.A.
struggled at the facility. He frequently challenged other minors
to fight, ignored basic instructions, stole items from the kitchen,

        Unlabeled statutory references are to the Welfare and
         1

Institutions Code.
and degraded and intimidated the facility’s staff. He appeared
under the influence of marijuana on most days and was observed
smoking a vape pen in the bathroom. When his mother visited
the facility, he discouraged her from participating in family
therapy. A staff member also described him spraying her in the
eyes and mouth with aerosol air freshener.
      Probation recommended terminating A.A.’s suitable
placement based on violations of his terms of probation. (§ 777.)
Following an evidentiary hearing, the juvenile court adopted
probation’s recommendation and ordered A.A. to a camp
community placement program. A.A. appeals this order.
      We appointed counsel to represent appellant. Counsel
examined the record and filed an opening brief requesting the
court independently review this case under People v. Wende
(1979) 25 Cal.3d 436 (Wende). (See In re Kevin S. (2003) 113
Cal.App.4th 97, 99 [Wende procedure applies in juvenile
delinquency appeals].) We advised appellant on September 8,
2021 that he had 30 days to personally submit any contentions or
issues he wished us to consider. No response has been received.
      We have reviewed the entire record and are satisfied that
appellant’s counsel has fully complied with her responsibilities
and that no arguable issue exists. (Wende, supra, 25 Cal.3d at
p. 443; People v. Kelly (2006) 40 Cal.4th 106, 126.)
      The juvenile court’s dispositional order is affirmed.
      NOT TO BE PUBLISHED.




                                    PERREN, J.
We concur:


     GILBERT, P. J.                 YEGAN, J.

                                2
                   Morton Rochman, Judge
             Superior Court County of Los Angeles
               ______________________________

     Esther R. Sorkin, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.




                              3